DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
1. This Notice of Allowance is in response to Amendments to the Specification and the Claims and Remarks filed June 28, 2022. 
2. The Amendments to the Specification filed June 28, 2022 have been entered, thus rendering the previous Objection to the Specification and the Drawings moot. 
3. It is noted that in the June 28, 2022 Amendment to the Claims, both Claims 10 and 11 are amended but the status is listed as (Original). 
4. In the March 28, 2022 Office Action, it was noted in the Bibliographic Data Sheet that foreign priority was not claimed. However, in the June 28, 2022 Amendment, it was stated that “Priority under 35 U.S.C. § 119 Acknowledgement is made of a claim for foreign priority under 35 U.S.C. § l 19(a)-(d) or (f). All Certified copies of the priority documents have been received.” See page 6. The Examiner respectfully traverses this assertion and maintains that there has been no claim to foreign priority in the present application. See also Application Data Sheet of the present application. 
4. In view of the Amendments to the Claims, the objections to claims and the 112 (b) rejections have been withdrawn. 
5. Claims 1, 2 and 6-15 are allowed. 
Reasons for Allowance
6. The following is an examiner's statement of reasons for allowance: 
7. In the March 28, 2022 Office Action, it was noted that claims 5-8 recited allowable subject matter. Claim 5 recited "wherein the first screen is movable relative to the second screen in order to offset the holes of the first screen relative to the holes of the second screen, such that the screen assembly has a hole size corresponding to the overlapping portions of the holes of the first and second screen."  The feature of a first screen being movable relative to the second screen in order to offset the holes of the first screen relative to the holes of the second screen was not taught by the prior art, as explained in the March 28, 2022 Office Action. 
8. In the Amendment to the Claims, filed June 28, 2022, Applicants amended independent claim 1 to incorporate the subject matter of claim 5, including claims 3 and 4, and cancelled claims 3-5. Thus, independent claim 1 now recites the allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773